Citation Nr: 0203686	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under the provisions of 38 U.S.C.A. § 1922(a) 
was timely filed.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA), Regional Office and Insurance Center 
(Insurance Center) in Philadelphia, Pennsylvania.

In August 2001, the veteran testified at a hearing at the VA 
Regional Office in Milwaukee, Wisconsin, before the Board 
member making this decision.  A transcript of the hearing 
testimony is of record.


FINDINGS OF FACT

1.  In an October 1996 rating action, the Milwaukee Regional 
Office established service connection for post-traumatic 
stress disorder (PTSD) and a 50 percent rating was assigned.  
The RO notified the veteran of that award in November 1996.  
This grant represents the veteran's most recent award of 
service connection.

2.  There is no indication in the records assembled for 
appellate review that either the Milwaukee RO or the 
Philadelphia Insurance Center notified the veteran that he 
was eligible to apply for RH insurance.

3.  In October 1999, within two years of having actual notice 
of his eligibility to apply for RH insurance, the veteran 
filed an application for such insurance.


CONCLUSION OF LAW

Because VA failed to fulfill its duty to notify the veteran 
of his eligibility to apply for RH insurance, the veteran's 
application for RH must be accepted as timely filed.  
38 U.S.C.A. §§ 1922, 7721, 7722 (West 1991 & Supp. 2001); 
Department of Veterans Benefits Manual M29-1, Part IV, para. 
1.02a, e(1), and para. 1.03(b); VAOPGCPREC 17-95.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even though the Insurance Center may not have 
complied with the notice and duty to assist provisions 
contained in the new law.

Background.  In an October 1996 rating decision the Milwaukee 
Regional Office established service connection for PTSD and 
assigned this disability a 50 percent rating, effective from 
June 1996.  The Regional Office informed the veteran of the 
award in a letter dated November 4, 1996.  Several forms were 
enclosed.  Neither the award letter nor the enclosed forms 
specifically notified the veteran of his entitlement to apply 
for RH insurance.

There is nothing in the claims folder to indicate that a copy 
of the rating sheet or the award letter was sent to the 
Insurance Center.  The rating decision does not note an 
insurance copy and there is no VA Form 2-6796 which indicates 
that a copy of the rating with a dated copy of the award 
letter was to be sent to the Insurance Center.

There is nothing in the insurance folder to indicate that a 
copy of the rating sheet or the award letter of 1996 was 
received by the Insurance Center in 1996 or that the 
Insurance Center sent the veteran a letter in 1996 with a VA 
Form 29-4364 and a VA Pamphlet 29-9, Service-Disabled 
Veterans Insurance RH-Information and Premium Rates, to 
notify the veteran of the requirements necessary to apply for 
the RH insurance.

The veteran's application for RH insurance was dated in 
October 1999 and the Insurance Center reports that the 
envelope was postmarked November 1, 1999.  In a communication 
dated in December 1999, the Insurance Center inquired of the 
Milwaukee RO as to the date of the original rating and award 
letter which granted service connection for PTSD.  The RO 
informed the Insurance Center that the rating decision was 
dated October 22, 1996, and the award letter was dated 
November 4, 1996.  In December 1999, the Insurance Center 
notified the veteran that his application for RH insurance 
was not approved because it was not received within two years 
from the date he had been notified that his disability was 
rated service-connected.

In a statement dated December 20, 1999, the veteran provided 
the following information:  

My award letter asks for information 
about my dependents and states that I may 
be eligible for Vocational 
Rehabilitation, but does NOT (emphasis in 
original) say anything about insurance.  
Why not?

I certainly would have done this if there 
had been something about it in my award 
letter. . . .  I certainly would have 
addressed the insurance issue if there 
had been something about it in my award 
letter.

Because of this, I am requesting an 
exception to your policy, and ask that I 
be found eligible for the VA insurance 
program.  This is very important to me, 
and I certainly would have done it before 
if I had known about it.

In a letter dated in January 2000, the Insurance Center 
informed the veteran that an exception could not be made in 
his case to the requirement that an application for RH 
insurance be filed within two years of the date of the 
service-connected disability notification letter.  The 
veteran was told that the "courts, including the Court of 
Veterans Appeals, have determined that the Department of 
Veterans Affairs has no obligation to advise the veteran of 
his eligibility for this insurance."

In a Statement of the Case dated in March 2000, the Insurance 
Center stated that the veteran's only period of eligibility 
for RH insurance ended on November 4, 1998.  The Insurance 
Center informed the veteran of the following:

The veteran's contention that he be 
granted the insurance because he was not 
advised about it in his original 
notification letter cannot serve to 
excuse his applying for this insurance 
after the statutory time period.  The VA 
does make every effort to inform veterans 
of their eligibility for various benefits 
but it is practically impossible to 
advise every veteran of every benefit to 
which he is entitled.  The VA does 
routinely inform veterans of their 
eligibility for RH insurance and invite 
applications for RH insurance from such 
veterans.  Such notices are released to 
veterans as a matter of courtesy, not as 
a statutory requirement because there are 
no laws or regulations that require that 
the VA to so advise eligible veterans. . 
. .

In August 2001, the veteran provided credible sworn testimony 
at a hearing before this Board member.  He told of not 
knowing of his entitlement to insurance benefits.  He stated 
that a fellow veteran informed him of his eligibility and, 
then, he promptly applied for insurance.  He also discussed 
his need for insurance.  

Criteria.  A veteran is eligible to apply for and receive 
Service Disabled Veterans' Insurance (RH) after discharge 
from service if it is found that he has a disability for 
which compensation would be payable if 10 percent or more in 
degree, and he is otherwise insurable, if an application in 
writing is made within two years from the date service 
connection for such disability is determined.  38 U.S.C.A. § 
1922(a) (West 1991).  

The Congress declares that the outreach services program 
authorized by this subchapter is for the purpose of ensuring 
that all veterans (...) are provided timely and appropriate 
assistance to aid and encourage them in applying for and 
obtaining such benefits and services that they may achieve a 
rapid social and economic readjustment to civilian life and 
obtain a higher standard of living for themselves and their 
dependents.  The Congress further declares that the outreach 
services program authorized by this subchapter is for the 
purpose of charging the Department with the affirmative duty 
of seeking out eligible veterans and eligible dependents and 
providing them with such services.  38 U.S.C.A. § 7721(a) 
(West 1991).

VA "shall by letter advise each veteran at the time of the 
veteran's discharge or release from active military ... 
service (or as soon as possible after such discharge or 
release) of all benefits and services under laws administered 
by the Department for which the veteran may be eligible."  
38 U.S.C.A. § 7722(b) (West 1991).  

VA "shall distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services 
to which they may be entitled to under laws administered by 
the Department..."  38 U.S.C.A. § 7722(c) (West 1991).  

Department of Veterans Benefits Manual M29-1, Part IV, 
(January 27, 1976) provides the following pertinent guidance:

Regional office procedures provide for 
the preparation of an original and copy 
of VA Form 2l-6796 when service 
connection is initially established for 
any disability(ies) for a veteran 
separated from the service on or after 
April 25, l95l.  A copy of the rating 
sheet with the award letter (VA Form 20-
822, Control Document and Award Letter or 
FL 21-826) will be sent to the VA center 
having insurance jurisdiction over the 
area in which the Regional office is 
located.

M29-1, Part IV, para. 1.02(a).  When VA Forms 21-6796 and 
award letters are received by the Insurance Center, they are 
screened to determine if the rating decision can be accepted 
as an eligible rating for RH insurance.  In this case, since 
the latest discharge date of the veteran is after April 25, 
l95l, and the veteran has a service-connected disability, the 
rating would have been accepted as an eligible rating for RH 
insurance.  See M29-1, Part IV, para. 1.02(e).  The Insurance 
Center is then to send the veteran a letter (Form Letter FL 
29-5a) with a VA Form 29-4364 and a VA Pamphlet 29-9, 
Service-Disabled Veterans Insurance RH-Information and 
Premium Rates, to notify the veteran of the requirements 
necessary to apply for the RH insurance.  See M29-1, Part IV, 
para. 1.03(b). 

Analysis.  In the present case, the veteran's most recent 
grant of service connection, with a compensable rating, 
occurred in October 1996, when the RO granted service 
connection for PTSD.  The RO informed the veteran of the 
award in a November 4, 1996 letter.  More than two years 
passed before the veteran's application for insurance was 
received.  So, it appears that the application was not filed 
within the time period set by law and can not be accepted.  

The only statutorily recognized exception to the application 
deadline relates to the veteran's competency; if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within two years after a legal 
guardian is appointed, or within two years after the removal 
of such mental incompetency.  38 U.S.C.A. § 1922 (West 1991).

There is no evidence of record that this veteran has ever 
been incompetent and it is not contended otherwise.  In a 
letter dated in February 2000, a VA social worker and a VA 
psychiatrist expressed the opinion that because of his severe 
PTSD and the medication he was being treated with, the 
veteran would not have been cognizant of the requirement for 
applying for insurance.  However, they do not express the 
opinion that he was incompetent.  Although service connection 
is in effect for a psychiatric disability, that impairment 
does not equate to mental incompetency within the meaning of 
the applicable regulations.  38 C.F.R. § 3.353 (1996-2001).  
Therefore, the statutory exception for incompetency is not 
applicable in this case.  

Since the only statutorily recognized exception to the 
application deadline is not applicable in this case, and the 
veteran's application for RH insurance was not filed within 
the statutory two-year time period, the veteran's claim must 
be denied, absent any other considerations.  

The veteran contends that he was not informed of his 
eligibility to apply for RH insurance or of a delimiting date 
for applying for such insurance.  As noted above, VA policy 
for RH insurance requires the RO to forward a copy of the 
rating decision that supports the veteran's RH eligibility to 
the Insurance Center.  The Insurance Center then determines 
RH eligibility.  If eligible, the Insurance Center notifies 
the veteran of the requirements necessary to apply for RH 
insurance.  Department of Veterans Benefits Manual M29-1, 
Part IV, para. 1.02a, e(1), and, para. 1.03b (Jan. 27, 1976).

The Board must first determine whether the presumption of 
regularity attaches to the normal procedure set forth in VA 
Manual M29-1.  If so, the veteran's assertion that he never 
received the application and information regarding RH 
insurance would not constitute the "clear evidence" necessary 
to overcome the presumption that the materials were sent to 
him in accordance with the normal course of VA business.  See 
YT v. Brown, 9 Vet. App. 195, 199 (1996) (holding that a 
statement of non-receipt does not rebut the presumption of 
regularity attached to the normal procedure of mailing 
Statements of the Case to claimants); Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992) (stating that the Court must apply a 
"presumption of regularity" to "official acts of public 
officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties") (emphasis in original) (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)). 

It is noted that in Harvey v. Gober, 14 Vet. App. 137 (2000), 
the Court pointed out that the VA representative, at oral 
argument, reported that part of the regular administrative 
process of the Insurance Center was to destroy any 
notification file that might have existed whenever an 
application was not filed within the statutory period for 
filing.  Consequently, the present non-existence of any file 
may not demonstrate administrative irregularity and defeat 
the presumption of  administrative regularity.  However, in 
this case, the records assembled for appellate review clearly 
indicate that the regular administrative process was not 
followed by the Regional Office and that the Insurance Center 
was not notified of the 1996 award.  There is nothing to 
indicate that the Insurance Center received anything from the 
Regional Office to trigger any action on its part in 1996.  
Significantly, the Insurance Center has not indicated that it 
received any information from the Regional Office in 1996 or 
that it sent any information to the veteran at that time.  
Accordingly, the Board concludes that the veteran was not 
provided with proper notification of his eligibility to apply 
for RH insurance by the Regional Office or the Insurance 
Center.  

As noted above, the Insurance Center has informed the veteran 
that VA's failure to notify him of his eligibility to apply 
for RH insurance cannot serve to excuse his applying for this 
insurance after the statutory time period and that the 
"courts, including the Court of Veterans Appeals, have 
determined that the Department of Veterans Affairs has no 
obligation to advise the veteran of his eligibility for this 
insurance."  This position is supported by a very brief 
Memorandum Decision issued in May 1991 by the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (herein "the Court") in a case 
which involved benefits under the Restored Entitlement 
Program for Survivors (REPS).  Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  In this case, the pro se appellant 
complained that she was not provided with notice of 
eligibility for REPS benefits.  The Court noted that VA 
published regulations implementing the program in the Federal 
Register and that such publication is sufficient notification 
to appellant.  The Court commented that "While the 
Department of Veterans Affairs (VA) has, at the direction of 
Congress, endeavored to provide certain veterans and their 
dependents with more effective notice of their eligibility 
for benefits, ... , we do not read those sections as imposing a 
duty to provide appellant, on the facts presented to us, with 
personal notice of her eligibility for benefits."  Emphasis 
added.  This case differs from the present one in significant 
respects as it dealt with a different benefit program and did 
not address VA duties under 38 U.S.C.A § 7722 or the VCAA.

In 1993, the Court specifically addressed insurance benefits 
under 38 U.S.C.A. § 1922 as well as the notification 
provisions of 38 U.S.C.A. § 7722.  Saunders v. Brown, 4 Vet. 
App. 320 (1993).  Unlike this case, the Saunders decision 
turned on a crucial determination that the veteran had, in 
fact, been notified of his right to file for insurance and, 
since he had been notified, late filing prohibited the 
acceptance of his application for insurance.  In discussing 
the duty to inform the appellant of possible insurance 
eligibility, the Court, Id. at 323, pointed out that:  

In Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992), the Court 
held that the Secretary had a statutory 
obligation, under 38 U.S.C.A. § 7722(d) 
(West 1991), during the one-year 
retroactive VA pension application 
period under 38 U.S.C.A. § 1510(b)(3)(B) 
(West 1991), to advise a pension 
applicant of the one-year period in 
which to make specific application for 
retroactive pension, and the Secretary's 
failure to meet that obligation 
necessitated the equitable tolling of 
the application period.  See also Conary 
v. Derwinski, 3 Vet. App. 109 (1992) 
(Steinberg, J., concurring) (pursuant to 
38 U.S.C.A. § 7722(d) Secretary was 
statutorily obliged to give veterans 
"the information [they] needed" in 
order to make timely and effective 
application for upward adjustment of VA 
pension benefit based on unreimbursed 
medical expenses under 38 U.S.C.A. 
§ 1503(a)(8) (West 1991)).

In a precedential opinion issued in June 1995, VA General 
Counsel held that the provisions of 38 U.S.C. § 7722, as 
interpreted by the Court of Veterans Appeals, require VA to 
inform individuals of their potential entitlement to 
Department of Veterans Affairs benefits when (1) such 
individuals meet the statutory definition of "eligible 
veteran" or "eligible dependent," and (2) VA is aware or 
reasonably should be aware that such individuals are 
potentially entitled to VA benefits.  VAOPGCPREC 17-95.

In a precedential opinion issued in August 1995, VA General 
Counsel pointed out the following:

Federal case law is replete with cases in 
which time bars were excused due to 
inadequate notice of procedural 
requirements.  See, e.g., City of New 
York v. New York, New Haven & Hartford 
R.R. Co., 344 U.S. 293 (1953) (notice of 
deadline for filing claims); Walls v. 
Merit Sys. Protection Bd., 29 F.3d 1578 
(Fed. Cir. 1994) (notice of deadline for 
filing appeals); White v. Jacobs Eng'g 
Group, 896 F.2d 344 (9th Cir. 1989); 
Pathman Constr. Co., Inc. v. United 
States, 817 F.2d 1573 (Fed. Cir. 1987).  
In Mays v. Brown, 5 Vet. App. 302, 306 
(1993), the Court of Veterans Appeals 
held that time limits for claiming VA 
outpatient dental treatment do not begin 
to run where the service-department 
secretary fails to comply with the 
notification provisions of 38 U.S.C. 
§ 1712(b)(2).  See also Smith (Edward F.) 
v. Derwinski, 2 Vet. App. 429 (1992) (VA 
failure under 38 U.S.C. § 7722(d) to 
notify of filing deadline for retro-
active benefits tolled deadline).

VAOPGCPREC 21-95.

In September 2000, the Court issued an opinion affirming a 
Board decision that denied the appellant's application for RH 
insurance on the grounds that the veteran failed to meet the 
basic criteria for entitlement to such benefits.  Harvey, 
supra.  In this decision, the Court addressed what sort of 
obligation VA had to notify the veteran of his eligibility 
for RH insurance.  The Court stated that the relevant 
provisions are incorporated in 38 U.S.C. § 7722 (b)-(c) and 
provide that VA "shall by letter advise each veteran at the 
time of the veteran's discharge or release from active 
military ... service (or as soon as possible after such 
discharge or release) of all benefits and services under laws 
administered by the Department for which the veteran may be 
eligible."  38 U.S.C. § 7722(b) which provides that VA "shall 
distribute full information to eligible veterans . . . 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department . . . ."  
The Court stated the following:

For the purposes of this case, the Court 
will assume, without deciding, that the 
Secretary was under a duty to notify Mr. 
Harvey of his eligibility for SDVI under 
both the former § 241 and the current 
§ 7722, and that if proper notification 
had not been made, the time for filing 
an application should be tolled.  See 
Bailey v. West, 160 F.3d 1360, 1365 
(Fed. Cir. 1998) (holding that in 
appropriate circumstances, a statutory 
filing period may be equitably tolled 
due to conduct of VA).  

The Court determined that VA had provided the veteran with 
proper notification and affirmed the Board's denial.  Harvey 
v. Gober, 14 Vet. App. 137 (2000).  However, in December 
2001, following the enactment of the VCAA, the Court withdrew 
its decision of September 2000, Harvey at 14 Vet. App. 137, 
vacated the Board's June 1998 decision, and remanded the case 
to provide the Board with an opportunity to readjudicate the 
veteran's claim in light of the VCAA.  Harvey v. Principi, 15 
Vet. App. 305 (2001).

Read together, 38 U.S.C.A. § 1922 and 38 U.S.C.A. §§ 7721(a), 
7722 (a) and (c), provide that VA has undertaken the duty to 
inform eligible veterans of the RH insurance benefit.  Also, 
in VAOPGCPREC 17-95, VA General Counsel held that duty to 
inform individuals of their potential entitlement under 38 
U.S.C.A. § 7722 exists if:  (1) such individual is an 
"eligible" veteran, and (2) VA is aware or reasonably 
should be aware that such individual is potentially entitled 
to VA benefits.  In this case, both precedent conditions are 
met.

The Board finds that the authorities cited above clearly 
establish that the failure of VA to properly notify the 
veteran of his eligibility to apply for RH insurance tolled 
the filing period and excuses his late submission of the RH 
insurance application.  The Board further find that, after 
the veteran had actual knowledge of his eligibility, he did 
make a timely filing for RH insurance.  Thus, his application 
for RH insurance must be accepted by VA as timely filed.


ORDER

The veteran's application for RH insurance is accepted by VA 
as timely filed.  To this extent, the benefit sought on 
appeal is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
	(CONTINUED ON NEXT PAGE)


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


